Exhibit 10.10
 
PUMATECH, INC.
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT, dated as June 14, 2002 is between PUMATECH, INC. a
Delaware corporation (the “Company”) and WOODSON M. HOBBS (“Executive”). In
consideration of the mutual covenants contained herein, the parties agree as
follows:
 
1.    Definitions.    Unless otherwise defined in the body of the Agreement,
capitalized terms shall have the meanings set out on Attachment I hereto.
 
2.    Employment; Term of Employment.    The Company hereby employs the
Executive, and the Executive hereby accepts such employment with the Company,
upon all the terms and conditions set forth below. Unless earlier terminated as
hereinafter provided, the term of the Executive’s employment under this
Agreement shall continue from the date hereof until terminated by either party.
THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE THAT THE EXECUTIVE’S EMPLOYMENT IS AT
WILL AND CAN BE TERMINATED BY EITHER PARTY AT ANY TIME, WITH OR WITHOUT CAUSE.
If the Executive’s employment terminates for any reason, with or without cause,
the Executive shall not be entitled to any payments, benefits, damages, awards
or compensation other than as specifically provided in this Agreement.
 
3.    Duties.
 
(a)  Position.    The Company shall employ the Executive in the position of
President and Chief Executive Officer and may assign other reasonable duties
from time to time. The Executive will also be appointed to the Company’s Board
of Directors, subject to subsequent ratification by the Company’s shareholders.
The Board of Directors shall have the right to review the responsibilities and
compensation of the Executive from time to time as the Board may deem necessary
or appropriate.
 
(b)  Obligations.    The Executive shall devote his full efforts and time to the
Company. The foregoing, however, shall not preclude the Executive, outside
normal business hours, from engaging in appropriate civic, charitable or
religious activities or from devoting a reasonable amount of time to private
investments or from serving on the boards of directors of other entities, as
long as such activities and service do not interfere or conflict with his
responsibilities to the Company.
 
4.    Compensation.
 
(a)  Base Compensation.    The Company shall pay the Executive as compensation
for his services a base compensation at the annualized rate of three hundred
thousand dollars ($300,000). Such compensation shall be reviewed annually by the
Board of Directors. Compensation shall be paid periodically in accordance with
normal Company payroll practices.
 
(b)  Equity.    As of the date of this Agreement, the Company will grant to the
Executive a ten year restricted stock purchase option to purchase 1,500,000
shares of the Company’s Common Stock at an exercise price equal to the closing
price of Company Common Stock on the NASDAQ market on June 14, 2002, pursuant to
the terms and conditions set out in the Restricted Stock Option, Exercise Notice
and Restricted Stock Purchase Agreement, and supporting agreements previously
provided to Executive, which documents are incorporated by reference herein (the
“Equity Documents”). Executive hereby grants power of attorney to the General
Counsel of the Company to effect any SEC filings (including, without limitation,
Form 3 and any additional filings required under Section 16(b) of



--------------------------------------------------------------------------------

the Securities Act of 1934) on Executive’s behalf in connection with the
purchase of stock pursuant to the Equity Documents. In addition to the terms set
out in the Equity Documents, the Company agrees that upon a Change of Control
(as defined on Attachment I hereto) vesting will automatically accelerate in
full on all shares of Common Stock held by Executive as of the date of such
Change of Control, including shares purchased in addition to those subject to
the Equity Documents.
 
(c)  Employee Benefits.    The Executive shall be eligible to participate in the
employee benefits plans and executive compensation programs maintained by the
Company applicable to similarly situated executives of the Company, including
medical, dental, life and long term disability insurance, flexible spending
account and 401(k) plan. Such eligibility shall be subject in each case to the
generally applicable terms and conditions of the plan or program in question and
to the determination of any committee administering such plan or program. The
Company further agrees to cover Executive under its Directors’ and Officer’s
Liability Insurance Policy, attached hereto as Attachment II.
 
(d)  Executive Bonus Plan.    Executive will be eligible to earn an annual bonus
pursuant to the bonus plan adopted by the Board of Directors and attached to
this Agreement as Attachment V.
 
(e)  Signing Bonus.    At the close of the first pay period following the date
of execution of this Agreement, Company shall pay Executive a one-time signing
bonus of two hundred thousand dollars ($200,000), subject to normal Company
payroll practices.
 
5.    Special Limitations with Respect to Company Stock.    Executive has read
the Company’s Insider Trading Policy attached hereto as Attachment III, and
hereby acknowledges and agrees that he will be subject to such Insider Trading
Policy and to all other federal and state securities laws with respect to his
stock ownership in the Company as may be applicable from time to time. In
addition to these restrictions and to such other restrictions as may apply to
Executive pursuant to the Equity Documents described in Section 3(b) hereof,
Executive agrees that during his employment and for a period of six months after
termination of employment he will not, during any single three-month period,
dispose of more than fifteen percent (15%) of his total stock holdings in the
Company; provided, however, that the first disposition made by Executive may be
up to, but no more than, twenty percent (20%) of the total stock holdings. For
purposes of this Section 5, “total stock holdings of the Company” shall mean (i)
the total number of fully vested shares beneficially owned by Executive plus
(ii) the total number of fully vested and exercisable shares subject to options
held by Executive.
 
6.    Severance Benefits.    If the Company or the Executive terminates the
Executive’s employment at any time, then the Executive shall be entitled to
receive severance benefits as follows:
 
(a)  Voluntary Resignation; Termination for Cause.    Except as otherwise
provided in Section 4 hereof, no severance benefits shall be payable upon
Executive’s termination of employment by reason of voluntary resignation (and
not by Involuntary Termination) or for Cause.
 
(b)  Involuntary Termination.    Upon termination of employment as a result of
Involuntary Termination, Executive will be entitled to receive the following
benefits:
 
(i)  severance pay, based upon Executive’s base compensation as of the date



--------------------------------------------------------------------------------

employment ceases, in an amount equal to base compensation for the duration of
the Severance Period. Any amount payable shall be paid at the regular base
compensation rate during the Severance Period, according to normal Company
payroll practices and commencing with the month immediately after the month in
which Executive’s employment so ceases; and
 
(ii)  coverage under the Company’s health, life, dental and other insurance
programs for the Severance Period.
 
(c)  Disability; Death.    If Executive’s employment is terminated as a result
of death or Disability, then such termination shall be treated as if it were an
Involuntary Termination, and the severance and other benefits shall be provided,
in accordance with subsection 6(b) above.
 
7.    Non-Assignability.    Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries, or legal
representatives without the Company’s prior written consent; provided, however,
that nothing in this subparagraph shall preclude (i) the Executive from
designating a beneficiary to receive any benefit payable hereunder upon his
death, or (ii) the executors, administrators, or other legal representatives of
the Executive or his estate from assigning any rights hereunder to the person or
persons entitled thereunto.
 
8.    Confidentiality.    The Executive shall be subject to all terms set out in
the standard form of Employee Agreement Regarding Confidentiality and
Inventions, attached hereto as Attachment IV.
 
9.    Successors.    Any successor to the Company (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 9 or which becomes
bound by the terms of this Agreement by operation of law.
 
10.    Binding Effect.    This Agreement shall inure to the benefit of and be
binding upon the parties and their respective heirs, successors, legal
representatives and assigns.
 
11.    Notices.    Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class certified or registered mail, postage prepaid, if to the
Company at the Company’s principal place of business, and if to the Employee, at
his home address most recently filed with the Company, or to such other address
as either party shall have designated in writing to the other party hereto.
 
12.    Law Governing.    This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
 
13.    Severability.    If any provision of this Agreement shall be determined
to be invalid, illegal or unenforceable in whole or in part, neither the
validity of the remaining part of such provision nor the validity of any other
provision of this Agreement shall in any way be affected thereby.
 
14.    Waiver.    Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.



--------------------------------------------------------------------------------

15.    Entire Agreement; Modifications.    This Agreement (including all
exhibits hereto) constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, oral and written
between the parties hereto with respect to the subject matter hereof. This
Agreement may be modified or amended only by an instrument in writing signed by
both parties.
 
16.    Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively in arbitration conducted in
Santa Clara County, California, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Punitive damages shall not
be awarded. In any arbitration proceeding, the party determined to be the
prevailing party shall be entitled to receive, in addition to any other award,
its attorneys’ fees and expenses of the proceeding.
 
17.    Representation by Counsel.    The parties are executing this Agreement
after negotiation and mutual agreement as to the terms set out herein. Executive
represents that he has consulted (or voluntarily declined to consult) with legal
counsel and financial advisors of his choosing and that he fully understands the
terms and consequences of this Agreement.
 
18.    Employment and Income Taxes.    All payments made pursuant to this
Agreement will be subject to withholding of employment taxes ; however, in the
event that the Company determines that any benefits or payments received or to
be received by Executive pursuant to this Agreement would (i) constitute an
“excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), or any similar or successor
provision to 280G and (ii) be subject to the excise tax imposed by Section 4999
of the Code or any similar or successor provision to Section 4999 (the “Excise
Tax”), then the Company agrees to increase the amount such severance payments to
Executive by the amount of such Excise Tax required to be withheld at the time
of such payment.
 
IN WITNESS WHEREOF the Company and the Executive have duly executed and
delivered this Agreement as of the day and year first above written.
 
PUMATECH, INC.
     
EXECUTIVE
By
 
/s/    MICHAEL M. CLAIR        

--------------------------------------------------------------------------------

         
/s/    WOODSON M. HOBBS        

--------------------------------------------------------------------------------

   
Chairman
           

 
Attachments:
 
I
  
Definitions
II
  
D&O Policy
III
  
Insider Trading Policy
IV
  
Confidentiality and Inventions Agreement
V
  
Executive Bonus Plan



--------------------------------------------------------------------------------

ATTACHMENT I TO EMPLOYMENT AGREEMENT
 
DEFINITIONS
 
“Cause” means (i) any act of personal dishonesty taken by Executive in
connection with his responsibilities as an employee and intended to result in
substantial personal enrichment; (ii) Executive’s being convicted of a felony;
or (iii) a willful act by Executive which constitutes gross misconduct and which
is injurious to the Company.
 
“Change of Control” means the occurrence of any of the following events:
 
(a)  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), excluding existing beneficial
owners as of the date of this Letter, is or becomes the “beneficial owner” (as
defined in Section 13d-3 of said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities, excluding conversion of any
convertible securities issued as of the date of this Agreement;
 
(b)  The composition of the Board of Directors changes during any period of 36
months such that individuals who at the beginning of the period were members of
the Board of Directors (the “Continuing Directors”) cease for any reason to
constitute at least a majority thereof; unless at least 66-2/3% of the
Continuing Directors has either (i) approved the election of the new Directors,
(ii) if the election of the new Directors is voted on by stockholders,
recommended that the stockholders vote for approval, or (iii) otherwise
determined that such change in composition does not constitute a Change of
Control, even if the Continuing Directors do not constitute a quorum of the
whole Board (it being understood that this requirement shall not be capable of
satisfaction unless there is at least one Continuing Director);
 
(c)  The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;
 
(d)  Any other provision of this subsection notwithstanding, the term Change of
Control shall not include either of the following events undertaken at the
election of the Company:
 
(i)  Any transaction, the sole purpose of which is to change the state of the
Company’s incorporation; or
 
(ii)  A transaction, the result of which is to sell all or substantially all of
the assets of the Company to another corporation (the “surviving corporation”)
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction.



--------------------------------------------------------------------------------

“Change of Control Period” means the period beginning with the date that a
Change of Control has occurred (as determined by the Board of Directors of the
Company) and ending twelve months later.
 
“Disability” means a physical or mental disability to an extent that renders it
impracticable for Executive to continue performing his duties hereunder.
Executive shall be deemed to be so disabled if (i) a physician selected by the
Company (and the Company will use its best efforts to coordinate such
determination by the physician with the Company’s long term disability insurance
carrier) advises the Company that Executive’s physical or mental condition will
render him unable to perform his duties for a period exceeding three consecutive
months, or (ii) due to a physical or mental condition, Executive has not
substantially performed his duties hereunder for a period of three consecutive
months.
 
“Involuntary Termination” means (i) without his consent, Executive’s assignment
to any duties or the significant reduction of Executive’s duties, either of
which is inconsistent with his position or title with the Company and
responsibilities in effect immediately prior to such assignment, or the removal
of Executive from such position and responsibility, or a reduction in his title;
(ii) a greater than 10% reduction by the Company in Executive’s base
compensation as in effect immediately prior to such reduction; provided,
however, that such reduction shall not apply if substantially all executive
officers of the Company agree to a similar reduction in base compensation; or
(iii) any purported termination of Executive by the Company (other than a
voluntary termination initiated by the Executive) which is not effected for
Disability or for Cause.
 
“Severance Period” means the three month period following an Involuntary
Termination or termination for death or Disability; provided, however, if such
termination occurs during the Change of Control Period, the Severance Period
shall be extended to six months.
 



--------------------------------------------------------------------------------

ATTACHMENT II TO EMPLOYMENT AGREEMENT
 
DIRECTORS AND OFFICERS LIABILITY INSURANCE POLICY



--------------------------------------------------------------------------------

ATTACHMENT III TO EMPLOYMENT AGREEMENT
 
PUMATECH, INC
 
INSIDER TRADING POLICY
 
and Guidelines with Respect to
Certain Transactions in Company Securities
 
This Policy provides guidelines to employees, officers and directors of
Pumatech, Inc. (the “Company”) with respect to transactions in the Company’s
securities.
 
Applicability of Policy
 
This Policy applies to all transactions in the Company’s securities, including
common stock, options for common stock and any other securities the Company may
issue from time to time, such as preferred stock, warrants and convertible
debentures, as well as to derivative securities relating to the Company’s stock,
whether or not issued by the Company, such as exchange-traded options. It
applies to all officers of the Company, all members of the Company’s Board of
Directors, and all employees of, and consultants and contractors to, the Company
and its subsidiaries who receive or have access to Material Nonpublic
Information (as defined below) regarding the Company. This group of people,
members of their immediate families, and members of their households are
sometimes referred to in this Policy as “Insiders.” This Policy also applies to
any person who receives Material Nonpublic Information from any Insider.
 
Any person who possesses Material Nonpublic Information regarding the Company is
an Insider for so long as the information is not publicly known. Any employee
can be an Insider from time to time, and would at those times be subject to this
Policy.
 
Statement of Policy
 
General Policy
 
It is the policy of the Company to oppose the unauthorized disclosure of any
nonpublic information acquired in the work-place and the misuse of Material
Nonpublic Information in securities trading.
 
Specific Policies
 
1.    Trading on Material Nonpublic Information.    No director, officer or
employee of, or consultant or contractor to, the Company, and no member of the
immediate family or household of any such person, shall engage in any
transaction involving a purchase or sale of the Company’s securities, including
any offer to purchase or offer to sell, during any period commencing with the
date that he or she possesses Material Nonpublic Information concerning the
Company, and ending at the close of business on the second Trading Day following
the date of public disclosure of that information, or at such time as such
nonpublic information is no longer material. As used herein, the term “Trading
Day” shall mean a day on which national stock exchanges and the National
Association of Securities Dealers, Inc. Automated Quotation System (NASDAQ) are
open for trading.
 



--------------------------------------------------------------------------------

2.    Tipping.     No Insider shall disclose (“tip”) Material Nonpublic
Information to any other person (including family members) where such
information may be used by such person to his or her profit by trading in the
securities of companies to which such information relates, nor shall such
Insider or related person make recommendations or express opinions on the basis
of Material Nonpublic Information as to trading in the Company’s securities.
 
3.    Confidentiality of Nonpublic Information.     Nonpublic information
relating to the Company is the property of the Company and the unauthorized
disclosure of such information is forbidden.
 
Potential Criminal and Civil Liability
and/or Disciplinary Action
 
1.    Liability for Insider Trading.    Insiders may be subject to penalties of
up to $1,000,000 and up to ten years in jail for engaging in transactions in the
Company’s securities at a time when they have knowledge of nonpublic information
regarding the Company.
 
2.    Liability for Tipping.    Insiders may also be liable for improper
transactions by any person (commonly referred to as a “tippee”) to whom they
have disclosed nonpublic information regarding the Company or to whom they have
made recommendations or expressed opinions on the basis of such information as
to trading in the Company’s securities. The Securities and Exchange Commission
(the “SEC”) has imposed large penalties even when the disclosing person did not
profit from the trading. The SEC, the stock exchanges and the National
Association of Securities Dealers, Inc. use sophisticated electronic
surveillance techniques to uncover insider trading.
 
3.    Possible Disciplinary Actions.     Employees of the Company who violate
this Policy shall also be subject to disciplinary action by the Company, which
may include ineligibility for future participation in the Company’s equity
incentive plans or termination of employment.
 
Recommended Guidelines
 
1.    Recommended Trading Window.     The period beginning approximately two (2)
weeks before the end of each quarter and ending two Trading Days following the
date of public disclosure of the financial results for that quarter, is a
particularly sensitive period of time for transactions in the Company’s stock
from the perspective of compliance with applicable securities laws. This
sensitivity is due to the fact that officers, directors and certain other
employees will, during that period, often possess Material Nonpublic Information
about the expected financial results for the quarter.
 
Accordingly, to ensure compliance with this Policy and applicable federal and
state securities laws, the Company strongly recommends that all directors,
officers and employees having access to the Company’s internal financial
statements or other Material Nonpublic Information refrain from conducting
transactions involving the purchase or sale of the Company’s securities other
than during the period (the “trading window”) commencing at the close of
business on the second Trading Day following the date of public disclosure of
the financial results for a particular fiscal quarter or year and continuing
until two (20 weeks prior to the end of the next fiscal quarter. The safest
period for trading in the Company’s securities, assuming the absence of Material
Nonpublic Information, is probably only the first ten days of the trading
window.



--------------------------------------------------------------------------------

From time to time, the Company may also recommend that directors, officers,
selected employees and others suspend trading because of developments known to
the Company and not yet disclosed to the public. In such event, such persons are
advised not to engage in any transaction involving the purchase or sale of the
Company’s securities during such period and should not disclose to others the
fact of such suspension of trading.
 
The purpose behind the suggested self-imposed “trading window” period is to help
establish a diligent effort to avoid any improper transaction. An Insider may
choose not to follow this suggestion, but he or she should be particularly
careful with respect to trading outside the trading window, since the Insider
may, at such time, have access to Material Nonpublic Information regarding,
among other things, the Company’s anticipated financial performance for the
quarter.
 
It should be noted, however, that even during the trading window, any person
possessing Material Nonpublic Information concerning the Company should not
engage in any transactions in the Company’s securities until such information
has been known publicly for at least two Trading Days, whether or not the
Company has recommended a suspension of trading to that person. Trading in the
Company’s securities during the trading window should not be considered a “safe
harbor,” and all directors, officers and other persons should use good judgment
at all times.
 
2.    Notification of Trades.    The Company has determined that all officers
and directors of the Company should refrain from trading in the Company’s
securities, even during the trading window, without first complying with the
Company’s “notification” process. Each officer and director should contact and
consult with the Company’s President prior to commencing any trade in the
Company’s securities. The Company may find it necessary, from time to time, to
require compliance with the notification process from certain employees,
consultants and contractors other than and in addition to officers and
directors.
 
3.    Individual Responsibility.     Every officer, director and employee has
the individual responsibility to comply with this Policy against insider
trading, regardless of whether the Company has recommended a trading window to
that Insider or any other Insiders of the Company. The guidelines set forth in
this Policy are guidelines only, and appropriate judgment should be exercised in
connection with any trade in the Company’s securities.
 
An Insider may, from time to time, have to forego a proposed transaction in the
Company’s securities even if he or she planned to make the transaction before
learning of the Material Nonpublic Information and even though the Insider
believes he or she may suffer an economic loss or forego anticipated profit by
waiting.
 



--------------------------------------------------------------------------------

Applicability of Policy to Inside Information
Regarding Other Companies
 
This Policy and the guidelines described herein also apply to Material Nonpublic
Information relating to other companies, including the Company’s customers,
vendors or suppliers (“business partners”), when that information is obtained in
the course of employment with, or other services performed on behalf of, the
Company. Civil and criminal penalties, and termination of employment, may result
from trading on inside information regarding the Company’s business partners.
All employees should treat Material Nonpublic Information about the Company’s
business partners with the same care required with respect to information
related directly to the Company.
 
Definition of Material Nonpublic Information
 
It is not possible to define all categories of material information. However,
information should be regarded as material if there is a reasonable likelihood
that it would be considered important to an investor in making an investment
decision regarding the purchase or sale of the Company’s securities.
 
While it may be difficult under this standard to determine whether particular
information is material, there are various categories of information that are
particularly sensitive and, as a general rule, should always be considered
material. Examples of such information may include:
 
Financial results
 
Projections of future earnings or losses
 
News of a pending or proposed merger
 
News of the disposition of a subsidiary
 
Impending bankruptcy or financial liquidity problems
 
Gain or loss of a substantial customer or supplier
 
Changes in dividend policy
 
New product announcements of a significant nature
 
Significant product defects or modifications
 
Significant pricing changes
 
Stock splits
 
New equity or debt offerings
 
Acquisitions
 
Significant litigation exposure due to actual or threatened litigation
 
Major changes in senior management.
 
Either positive or negative information may be material.
 
Nonpublic information is information that has not been previously disclosed to
the general public and is otherwise not available to the general public.



--------------------------------------------------------------------------------

Certain Exceptions
 
For purposes of this Policy, the Company considers that the exercise of stock
options for cash under the Company’s stock option plans or the purchase of
shares under the Company’s employee stock purchase plan (but not the sale of any
such shares) is exempt from this Policy, since the other party to the
transaction is the Company itself and the price does not vary with the market
but is fixed by the terms of the option agreement or the plan.
 
Additional Policies—Directors and Officers
 
1.    Section 16.    Directors and officers of the Company must also comply with
the reporting obligations and limitations on short-swing transactions set forth
in Section 16 of the Securities Exchange Act of 1934, as amended. The practical
effect of these provisions is that officers and directors who purchase and sell
the Company’s securities within a six-month period must disgorge all profits to
the Company whether or not they had knowledge of any Material Nonpublic
Information. Under these provisions, and so long as certain other criteria are
met, neither the receipt of an option under the Company’s option plans, nor the
exercise of that option nor the receipt of stock under the Company’s employee
stock purchase plan is deemed a purchase under Section 16; however, the sale of
any such shares is a sale under Section 16.
 
The Company has provided, or will provide, separate memoranda and other
appropriate materials to its officers and directors regarding compliance with
Section 16 and its related rules.
 
2.    Short Sales.    No officer or director shall engage in a short sale of the
Company’s securities.
 
Inquiries
 
Please direct your questions as to any of the matters discussed in this Policy
to the Company’s General Counsel, who is the Insider Trading Compliance Officer.
 
Initials:
 
    /i/ WH
 
Date:
 
    6-14-2002
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

ATTACHMENT IV TO EMPLOYMENT AGREEMENT
 
PUMATECH, INC. EMPLOYEE AGREEMENT
REGARDING CONFIDENTIALITY AND INVENTIONS
 
This Agreement is intended to set forth in writing my responsibility to
Pumatech, Inc., a Delaware corporation (“the Company”). I recognize that the
Company is engaged in a continuous program of research, development, and
production respecting its business and the business of its customers, present
and future. As part of my employment with the Company, I have certain
obligations relating to inventions which I develop during that employment.
 
In return for my employment, or continued employment, by the Company, I
acknowledge and agree that:
 
1.    Effective Date.    This agreement (“Agreement”) shall be effective on June
14, 2002, the first day of my employment with the Company.
 
2.    Confidentiality.    I will maintain in confidence and will not disclose or
use, either during or after the term of my employment any proprietary or
confidential information or know-how belonging to the Company (“Proprietary
Information”), whether or not in written form, except to the extent required to
perform duties on behalf of the Company. Proprietary Information refers to any
information, not generally known in the relevant trade or industry, which was
obtained from the Company, or which was learned, discovered, developed,
conceived, originated or prepared by me in the scope of my employment. Such
Proprietary Information includes, but is not limited to, software, technical and
business information relating to the Company’s inventions or products, research
and development, production processes, manufacturing and engineering processes,
machines and equipment, finances, customers, marketing, and production and
future business plans and any other information which is identified as
confidential by the Company. Upon termination of my employment or at the request
of my supervisor before termination, I will deliver to the Company all written
and tangible material in my possession incorporating the Proprietary Information
or otherwise relating to the Company’s business. These obligations with respect
to Proprietary Information extend to information belonging to customers and
suppliers of the Company who may have disclosed such information to me as the
result of my status as an employee of the Company.
 
3.    Inventions.
 
3.1    Definition of Inventions.    As used in this Agreement, the term
“Inventions” means any new or useful art, discovery, contribution, finding or
improvement, whether or not patentable, and all related know-how. Inventions
include, but are not limited to, all designs, discoveries, formulae, processes,
manufacturing techniques, semiconductor designs, computer software, inventions,
improvements, and ideas.
 



--------------------------------------------------------------------------------

3.2    Disclosure and Assignment of Inventions.
 
(a)  I will promptly disclose and describe to the Company all Inventions which I
may solely or jointly conceive, develop, or reduce to practice during the period
of my employment with the Company (i) which relate at the time of conception,
development, or reduction to practice of the Invention to the Company’s business
or actual or demonstrably anticipated research or development, (ii) which were
developed, in whole or in part, on the Company’s time or with the use of any of
the Company’s equipment, supplies, facilities or trade secret information, or
(iii) which resulted from any work I performed for the Company (“the Company
Inventions”). I assign all my right, title, and interest worldwide in the
Company Inventions and in all intellectual property rights based upon the
Company Inventions. However, I do not assign or agree to assign any Inventions
relating in any way to the Company business or demonstrably anticipated research
and development which were made by me prior to my employment with the Company. I
further do not assign or agree to assign any Inventions which in no way relate
to the Company business or demonstrably anticipated research and development
which are made by me during my employment with the Company, which Inventions, if
any, are identified on Exhibit A to this Agreement. At the time of execution of
this Agreement, there are no Inventions listed on Exhibit A. Such Inventions
will be added, along with the date of addition and signed and dated by the Chief
Technical Officer of the Company and me. Counter signature by the Chief
Technical Officer of Puma shall constitute acceptance of said Invention by the
Company. Exhibit A will contain no confidential information. I have no rights in
any Inventions other than the Inventions relating in any way to the Company
business or demonstrably anticipated research and development which were made by
me prior to my employment with the Company or inventions specified in Exhibit A
.
 
(b)  I recognize that Inventions relating to my activities while working for the
Company and conceived or made by me, alone or with others, within one year after
termination of my employment may have been conceived in significant part while
employed by the Company. Accordingly, I agree that such Inventions shall be
presumed to have been conceived during my employment with the Company and are to
be assigned to the Company as a Company Invention unless and until I have
established the contrary. I agree to disclose promptly in writing to the Company
all Inventions made or conceived by me for one (1) year after my term of
employment, whether or not I believe such Inventions are subject to this
Agreement, to permit a determination by the Company as to whether or not the
Inventions should be the property of the Company. Any such information will be
received in confidence by the Company.
 
3.3    Nonassignable Inventions.    This Agreement does not apply to an
Invention which qualifies fully as a nonassignable Invention under the
provisions of Section 2870 of the California Labor Code.
 
4.    The Company’s Materials.    Upon termination of my employment with the
Company or at any other time upon the Company’s request, I will promptly deliver
to the Company, without retaining any copies, all documents and other materials
furnished to me by the Company or prepared by me for the Company.
 
5.    Competitive Employment.    During the term of my employment with the
Company, I will not engage in any employment, consulting, or other activity in
any business competitive with the Company without the Company’s written consent.



--------------------------------------------------------------------------------

6.    Non-solicitation.    During the term of my employment with the Company and
for a period of two (2) years thereafter, I will not solicit or encourage, or
cause others to solicit or encourage, any employees of the Company to terminate
their employment with the Company.
 
7.    Acts to Secure Proprietary Rights.
 
7.1    Further Acts.    I agree to perform, during and after my employment, all
acts deemed necessary or desirable by the Company to permit and assist it, at
its expense, in perfecting and enforcing the full benefits, enjoyment, rights
and title throughout the world in the Company Inventions. Such acts may include,
but are not limited to, execution of documents and assistance or cooperation in
the registration and enforcement of applicable patents and copyrights or other
legal proceedings.
 
7.2    Appointment of Attorney-In-Fact.    In the event that the Company is
unable for any reason whatsoever to secure my signature to any lawful and
necessary document required to apply for or execute any patent, copyright or
other applications with respect to any the Company Inventions (including
improvements, renewals, extensions, continuations, divisions or continuations in
part thereof), I hereby irrevocably appoint the Company and its duly authorized
officers and agents as my agents and attorneys-in-fact to execute and file any
such application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights or other rights thereon with the
same legal force and effect as if executed by me.
 
8.    No Conflicting Obligations.    My performance of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me prior to my
employment with the Company. I will not disclose to the Company, or induce the
Company to use, any confidential or proprietary information or material
belonging to any previous employer or other person or entity. I am not a party
to any other agreement which will interfere with my full compliance with this
Agreement. I will not enter into any agreement, whether written or oral, in
conflict with the provisions of this Agreement.
 
9.    Survival.    Notwithstanding the termination of my employment, Section 3.2
and Articles 2, 6, and 7 shall survive such termination. This Agreement does not
in any way restrict my right or the right of the Company to terminate my
employment at any time, for any reason or for no reason.
 
10.    Specific Performance.    A breach of any of the promises or agreements
contained herein will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law, and the Company shall be
entitled to injunctive relief and/or a decree for specific performance, and such
other relief as may be proper (including monetary damages if appropriate).
 
11.    Waiver.    The waiver by the Company of a breach of any provision of this
Agreement by me will not operate or be construed as a waiver of any other or
subsequent breach by me.
 
12.    Severability.    If any part of this Agreement is found invalid or
unenforceable, that part will be amended to achieve as nearly as possible the
same economic effect as the original provision and the remainder of this
Agreement will remain in full force.



--------------------------------------------------------------------------------

13.    Governing Law.    This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California. In
any proceeding under this Agreement, proceeding, the party determined to be the
prevailing party shall be entitled to receive, in addition to any other award,
its attorneys’ fees and expenses of the proceeding.
 
14.    Choice of Forum.    The parties hereby submit to the jurisdiction of, and
waive any venue objections against, the United States District Court for the
Northern District of California, San Jose Branch and the Superior and Municipal
Courts of the State of California, Santa Clara County, in any litigation arising
out of the Agreement.
 
15.    Entire Agreement.    This Agreement, including all Exhibits to this
Agreement, constitutes the entire agreement between the parties relating to this
subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral. This
Agreement may be amended or modified only with the written consent of both me
and the Company. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.
 
16.    Assignment.    This Agreement may be assigned by the Company. I may not
assign or delegate my duties under this Agreement without the Company’s prior
written approval. This Agreement shall be binding upon my heirs, successors, and
permitted assignees.
 

       
WOODSON HOBBS
Date:
 
        June 14, 2002

--------------------------------------------------------------------------------

     
By:
 
/s/    WOODSON HOBBS        

--------------------------------------------------------------------------------

               
Signature
       
PUMATECH, INC.:
Date:
 
        June 14, 2002

--------------------------------------------------------------------------------

     
By:
 
/s/    MICHAEL M. CLAIR        

--------------------------------------------------------------------------------

               
Chairman



--------------------------------------------------------------------------------

LIMITED EXCLUSION NOTIFICATION TO CONFIDENTIALITY AGREEMENT
 
THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the above Agreement between you and the Company does not require you
to assign to the Company, any invention for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on your own time, and (a) which does not relate (1) to the
business of the Company or (2) to the Company’s actual or demonstrably
anticipated research or development, or (b) which does not result from any work
performed by you for the Company. This limited exclusion does not apply to any
patent or invention covered by a contract between the Company and the United
States or any of its agencies requiring full title to such patent or invention
to be in the United States.
 
I ACKNOWLEDGE RECEIPT of a copy of this notification.
 
/s/    WOODSON HOBBS        

--------------------------------------------------------------------------------

Signature
Woodson Hobbs

--------------------------------------------------------------------------------

Printed Name of Employee
Dated: June 14, 2002

 
Witnessed by:
 
/s/    MICHAEL M. CLAIR        

--------------------------------------------------------------------------------

Representative
Dated: June 14, 2002



--------------------------------------------------------------------------------

EXHIBIT A TO CONFIDENTIALITY AGREEMENT
 
INVENTIONS DURING EMPLOYMENT AT THE COMPANY
 
INVENTION:                                         
                                        
                                        
                                        
                                                                     
                                                                              
                                        
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                        
                                                             
 
DATE OF INVENTION:                                         
                                        
                                        
                                        
                                                
 
EMPLOYEE SIGNATURE:                                         
                                        
                                        
                                        
                                         
 
DATE:                                         
                                        
                                        
                                        
                                        
                                           
 
COMPANY SIGNATURE:                                         
                                        
                                        
                                        
                                            
 
DATE:                                         
                                        
                                        
                                        
                                        
                                           
 
ATTACH MORE SHEETS IF NECESSARY